 Case 1:20-mc-00334-MN Document 32 Filed 03/10/21 Page 1 of 1 PageID #: 1294




                                            919 MARKET STREET, SUITE 1800
                                                   P.O. BOX 2087
                                            WILMINGTON, DELAWARE 19899
                                                  www.lrclaw.com
Rebecca L. Butcher                                                              Telephone: (302) 467-4400
Direct Dial: (302) 467-4415                                                     Facsimile: (302) 467-4450
Email: butcher@lrclaw.com
                                                March 10, 2021

Via ECF

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

                     Re:      In re Ex Parte Application of Eni S.p.A. for an Order Pursuant to 28
                              U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in Foreign
                              Proceedings, Case No. 20-mc-00334-MN

Dear Judge Noreika:

       I write on behalf of Eni S.p.A. in the above-referenced action regarding Eni’s motion
requesting expedited consideration of Respondents’ Motion to Vacate Order Permitting
Discovery, to Quash or Modify Subpoenas, and/or for a Protective Order, D.I. 11.

       Eni is mindful of the unprecedented burdens placed on the Court by the COVID-19
pandemic, but respectfully requests the expedited treatment of Respondents’ motion for the
reasons set forth in the motion. See D.I. 31.

          We appreciate the Court’s attention to this matter.



                                                     Respectfully,

                                                     /s/ Rebecca L. Butcher

                                                     Rebecca L. Butcher

cc:       All counsel of record (via ECF)




{W0064324.}
